 



Exhibit 10.10
SUBSCRIBER LISTINGS AGREEMENT
     THIS SUBSCRIBER LISTINGS AGREEMENT (“Agreement”) is effective as of this
16th day of May, 2006, by and between R.H. Donnelley Publishing & Advertising,
Inc. (f/k/a Sprint Publishing & Advertising, Inc.), a Kansas corporation
(“RHDPA”), CenDon, L.L.C., a Delaware limited liability company (“CenDon”), R.H.
Donnelley Directory Company (f/k/a Centel Directory Company), a Delaware
corporation (“RHDDC”) (RHDPA, CenDon and RHDDC are referred to collectively in
this Agreement as “Publisher”), Embarq Corporation, a Delaware Corporation
(“Embarq Parent”), and Embarq Minnesota, Inc. (f/k/a Sprint Minnesota, Inc.),
Embarq Florida, Inc. (f/k/a Sprint — Florida, Incorporated), Carolina Telephone
& Telegraph Co., United Telephone — Southeast, Inc., United Telephone Company of
the Carolinas, United Telephone Company of Southcentral Kansas, United Telephone
Company of Eastern Kansas, United Telephone Company of Kansas, Embarq Missouri,
Inc. (f/k/a Sprint Missouri, Inc.), United Telephone Company of Texas, Inc.,
United Telephone Company of the West, The United Telephone Company of
Pennsylvania, United Telephone Company of New Jersey, Inc., United Telephone
Company of the Northwest, United Telephone Company of Ohio, United Telephone
Company of Indiana, Inc., Central Telephone Company, Central Telephone Company
of Virginia and Central Telephone Company of Texas (collectively, “Embarq LEC”),
each of which is a certificated provider of local telephone exchange service.
Publisher, Embarq Parent and Embarq LEC are sometimes referred to in this
Agreement as a “Party” and collectively as the “Parties.”
RECITALS
     A. On the date of this Agreement, Publisher and Embarq LEC are entering
into a Directory Services License Agreement (the “Directory Services License
Agreement”) in order to provide for the continued production, publication and
distribution of the Embarq Directories by Publisher following the completion of
the Spin-off;
     B. The Parties desire to set forth certain understandings among themselves
with respect to the provision of the Subscriber Listing Information and Listing
Information Updates; and
     C. Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed thereto in the Directory Services License Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the Parties agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
SUBSCRIBER LISTING INFORMATION
     Section 1.1 License and Provision of Subscriber Listing Information and
Listing Information Updates. Embarq LEC hereby grants to Publisher a
non-exclusive, non-transferable (except as provided in Section 9.1 of the
Directory Services License Agreement), non-sublicensable license to use the
Subscriber Listing Information and Listing Information Updates solely in
accordance with the following provisions:
     (a) Upon the request of Publisher and in a format consistent with Current
Practices, Embarq LEC will provide all Subscriber Listing Information to
Publisher to be included in the Embarq Directories. Embarq LEC will maintain the
Standard Listings database for all Subscribers. The foregoing shall not prohibit
Publisher from maintaining its own database of listings. Publisher and Embarq
LEC will work cooperatively to ensure that the proper Subscriber Listing
Information is provided to Publisher regardless of the NPA/NXX used in
provisioning local telephone service. Publisher will request Subscriber Listing
Information for each Embarq Directory within a reasonable time prior to the
publication of such Embarq Directory in order to include as much updated
Subscriber Listing Information in the Embarq Directory as is reasonably
practicable.
     (b) Embarq LEC will provide all Listing Information Updates for Embarq
LEC’s business Subscribers to Publisher in a form consistent with Current
Practices. Embarq LEC will provide such Listing Information Updates as soon as
reasonably practicable but in any event within three (3) business days of the
update being added to Embarq LEC’s records.
     (c) Except as otherwise permitted by any applicable law or regulation,
Publisher will use the Subscriber Listing Information and Listing Information
Updates only during the Term (provided, however, that after the Term Publisher
will be permitted to use the Subscriber Listing Information for any Embarq
Directories that commenced production prior to the end of the Term and not be
required to recall any Embarq Directories published prior to the end of the
Term) and for the sole purpose of publishing telephone directories in any format
and soliciting advertising for such telephone directories. The foregoing shall
not prohibit Publisher from maintaining its own database of listings. Publisher
will not use such information in any manner or in any way that: (i) interferes
with the proper and efficient furnishing of services by Embarq LEC to its
customers; (ii) adversely affects the relationship between Embarq LEC and its
customers or the public; or (iii) would violate applicable law. Embarq LEC will
retain the sole right to sell the Subscriber Listing Information and Listing
Information Updates to third parties. Publisher will not publish in the Embarq
Directories or otherwise disclose any information (except for distribution
purposes and as otherwise permitted by this Agreement) concerning Subscribers
designated in the Subscriber Listing Information as “non-published” or
“unlisted” or the like. Publisher will not use the Subscriber Listing
Information to solicit the people or entities identified as such in connection
with the sale of advertising in the Embarq Directories. Publisher will own all
information and work product relating to advertising in the Embarq Directories,
except for any such information or work product owned solely by the customers of
Publisher or other parties.

2



--------------------------------------------------------------------------------



 



     Section 1.2 Price. Publisher will pay to Embarq LEC $0.04 per Listing in
the aggregate for Subscriber Listing Information and $0.06 per Listing in the
aggregate for Listing Information Updates provided to Publisher. Embarq LEC may
from time to time alter the rates charged by it for Listing Information and
Listing Information Updates, upon prior written notice to Publisher, except that
such rates will not exceed the maximum rates allowed by any applicable law or
regulation for such Subscriber Listing Information and Listing Information
Updates; provided, that any such payments will be made on a
most-favored-customer basis at the lowest available discounted price, whether
such price is that offered by Embarq LEC to any third party or suggested by the
Federal Communications Commission. For purposes of the foregoing sentence,
“aggregate” means on an aggregated basis regardless of how often and in what
media, format or device such Listings are displayed by Publisher. On or before
the fifteenth (15th) day of each month, Embarq LEC will deliver to Publisher an
invoice setting forth in reasonable detail the payments due Embarq LEC under
this Section 1.2 for the preceding month. Publisher will deliver payment in full
to Embarq LEC within sixty (60) days of receipt of such invoice.
     Section 1.3 Classified Headings. Publisher will provide Embarq LEC with a
list of authorized classified headings for use with business Subscribers.
Publisher will place the Standard Listings in the Yellow Pages Directories under
the heading assignments requested by the Subscribers. Embarq LEC will assign the
Standard Listing to the appropriate classified heading provided by Publisher to
Embarq LEC, unless Publisher determines in its reasonable discretion that the
Subscriber was inadvertently assigned to the wrong classified heading by Embarq
LEC, in which case Publisher will confirm with the Subscriber the proper heading
and reassign the Subscriber to such proper heading.
     Section 1.4 Directory Services License Agreement. Publisher’s use of the
Subscriber Listing Information and the Listing Information Updates shall also be
subject to and in accordance with those terms and conditions of the Directory
Services License Agreement that refer to the Subscriber Listing Information
and/or Listing Information Updates.
ARTICLE 2
TERM AND TERMINATION
     Section 2.1 Term. Except as otherwise provided in this Agreement or the
Directory Services License Agreement, this Agreement will become effective when
and if the Effective Date occurs and will be coterminous with the Directory
Services License Agreement and each Party’s obligations will terminate
immediately upon the termination or expiration of the Directory Services License
Agreement; provided, however, that no termination or expiration of this
Agreement will release any Party from liability for prior breaches of any
provision of this Agreement; provided further that, if the Effective Date has
not occurred prior to October 31, 2006, this Agreement will terminate and become
void and of no force and effect as if it had never been entered into.
     Section 2.2 Effects of Termination. Except as otherwise provided in this
Agreement, upon termination of this Agreement, Publisher will no longer have
access under this Agreement to Subscriber Listing Information or Listing
Information Updates. However, Embarq LEC will,

3



--------------------------------------------------------------------------------



 



upon the request of Publisher, provide Publisher with access to listing
information of Subscribers consistent with Embarq LEC’s applicable regulatory
obligations.
ARTICLE 3
GENERAL
     Section 3.1 Assignment. Except as provided in Section 9.1 of the Directory
Services License Agreement, no Party may assign all or any of its rights or
obligations under the Agreement without the prior written consent of the other
Parties, except that any Party may assign all of its rights and obligations
under the Agreement (a) in connection with a sale of all or substantially all of
its assets or by merger if the purchaser assumes in writing all of the assigning
Party’s rights and obligations under this Agreement in a form reasonably
acceptable to the other Party or (b) to (i) any of its Affiliates or (ii) any
lender or any other party as collateral in connection with any financing;
provided that no such assignment permitted by this clause (b) will relieve such
Party of any of its obligations under this Agreement.
     Section 3.2 Subcontractors. Any Party may subcontract with third parties or
Affiliates of such Party for the performance of any of such Party’s obligations
under this Agreement. If any obligation is performed for either Party through a
subcontractor, such Party will remain fully responsible for the performance of
this Agreement in accordance with its terms, including any obligations it
performs through subcontractors, and such Party will be solely responsible for
payments due to its subcontractors. No contract, subcontract or other agreement
entered into by either Party with any third party in connection with the
provision of services under this Agreement will provide for any indemnity,
guarantee or assumption of liability by, or other obligation of, the other Party
with respect to such arrangement, except as consented to in writing by the other
Party. No subcontractor will be deemed a third party beneficiary for any
purposes under this Agreement.
     Section 3.3 Relationship. Nothing contained in this Agreement shall be
construed to create the relationship of employer and employee between any Embarq
Entity and Publisher, franchisor — franchisee, or to make any Embarq Entity or
Publisher partners, joint venturer or co-employer of the other, or result in
joint service offerings to their respective customers.
     Section 3.4 Notices. Any notice required or permitted under this Agreement
will be in writing and will be hand-delivered, sent by confirmed facsimile or
mailed by overnight express mail. Notice will be deemed to have been given when
such notice is received. Addresses for notices are as follows:
          If to Embarq LEC:
Embarq Corporation
5454 W. 110th Street
Overland Park, Kansas 66211
Attention: Senior Vice President, Corporate Strategy & Development
Facsimile: 913-523-9625

4



--------------------------------------------------------------------------------



 



          With a copy to:
Embarq Corporation
5454 West 110th Street
Overland Park, Kansas 66211
Attention: Legal — Corporate Secretary
Facsimile: 913-523-9825
          If to Publisher:
R.H. Donnelley Corporation
1001 Winstead Drive
Cary, North Carolina 27513
Facsimile: 919-297-1518
Attention: General Counsel
or at such other address as any Party may provide to the others by written
notice.
     Section 3.5 Independent Contractor. The relationship between the Parties is
that of an independent contractor. Each Party will be solely responsible for
such Party’s employees, including compliance with all employment laws,
regulations, and rules and payment of wages, benefits and employment taxes such
as Social Security, unemployment, workers compensation and federal and state
withholding with respect to such employees.
     Section 3.6 Entire Agreement. The Commercial Agreements constitute the
entire understanding and agreement of the Parties concerning the subject matter
of this Agreement, and on the Effective Date will supersede any prior
agreements, representations, statements, understandings, proposals, undertakings
or negotiations, whether written or oral, with respect to the subject matter
expressly set forth in this Agreement.
     Section 3.7 Severability. If any term, condition or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
will not invalidate the entire Agreement, unless such construction would be
unreasonable. This Agreement will be construed as if it did not contain the
invalid or unenforceable provision or provisions, and the rights and obligations
of each Party will be construed and enforced accordingly, except that in the
event such invalid or unenforceable provision or provisions are essential
elements of this Agreement and substantially impair the rights or obligations of
a Party, the Parties will promptly negotiate in good faith a replacement
provision or provisions.
     Section 3.8 Compliance with Laws/Regulations. Each Party will comply with
all federal, state, and local laws, regulations, rules, ordinances and orders
relating to the performance of its obligations and the use of services provided
under the Agreement, including any rulings, modifications, regulations or orders
of the Federal Communications Commission and/or any applicable state utility
commission to the extent this Agreement is subject to the jurisdiction of such
regulatory authority.

5



--------------------------------------------------------------------------------



 



     Section 3.9 Force Majeure. Neither Party will be liable for any delay or
failure in performance of any part of this Agreement caused by a Force Majeure
condition, including acts of God, a public enemy or terrorism, fires, floods,
freight embargoes, earthquakes, volcanic actions, wars (whether against a nation
or otherwise), civil disturbances or other similar causes beyond the reasonable
control of the Party claiming excusable delay or other failure to perform (a
“Force Majeure”). If any Force Majeure condition occurs, the Party whose
performance fails or is delayed because of such Force Majeure condition will
give prompt notice to the other Party, will use commercially reasonable efforts
to perform in spite of the Force Majeure condition and upon cessation of such
Force Majeure condition will give like notice and commence performance under the
Agreement as promptly as reasonably practicable.
     Section 3.10 No Third Party Beneficiaries. This Agreement is intended
solely for the benefit of the Parties, and no third-party beneficiaries are
created by this Agreement. This Agreement does not provide and should not be
construed to provide third parties with any remedy, claim, liability,
reimbursement, cause of action or other privilege.
     Section 3.11 Binding Effect. This Agreement will be binding on and inure to
the benefit of the Parties, and their respective successors and permitted
assigns.
     Section 3.12 Waivers. No waiver of any provision of this Agreement, and no
consent to any default under this Agreement, will be effective unless the same
is in writing and signed by an officer of the Party against whom such waiver or
consent is claimed. In addition, no course of dealing or failure of a Party
strictly to enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right or condition. Waiver by a Party of any
default by any other Party will not be deemed a waiver of any subsequent or
other default.
     Section 3.13 Headings. The headings and numbering of sections and
paragraphs in this Agreement are for convenience only and will not be construed
to define or limit any of the terms in this Agreement or affect the meaning or
interpretation of this Agreement.
     Section 3.14 Survival. Any liabilities or obligations of a Party for acts
or omissions occurring prior to the cancellation or termination of this
Agreement and any obligations of a Party under any other provisions of this
Agreement which, by their terms, are contemplated to survive (or be performed
after) termination of this Agreement (subject to any time limitations specified
therein) will survive the cancellation or termination of this Agreement.
     Section 3.15 Modifications. No amendments, deletions, additions or other
modifications to this Agreement will be binding unless evidenced in writing and
signed by an officer of each of the respective parties hereto.
     Section 3.16 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, but all such counterparts together will constitute but one
agreement. This Agreement will become effective when one or more counterparts
have been signed by each and delivered to the other Parties, it being understood
that the Parties need not sign the same counterpart.
     Section 3.17 Remedies. The Parties agree that all disputes or controversies
arising out of or relating to this Agreement shall be resolved using the
procedures set forth in the Directory

6



--------------------------------------------------------------------------------



 



Services License Agreement, including Sections 17.1, 17.3, 17.4, 17.5 and 17.6,
which are incorporated herein by this reference. The provisions of Articles 11
and 13 of the Directory Services License Agreement also shall apply to this
Agreement.
     Section 3.18 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES IS GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS PRINCIPLES.
     Section 3.19 Embarq LEC Obligations. Each individual entity comprising
Embarq LEC under this Agreement will be severally responsible for the
obligations of Embarq LEC under this Agreement with respect to the specific
Service Areas operated by such entity. Subject to any novation that occurs
pursuant to Section 9.1(b) of the Directory Services License Agreement, Embarq
Parent will be jointly and severally responsible with each entity comprising
Embarq LEC for the obligations of such entity under this Agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

                     
 
                    PUBLISHER:                
 
                    R.H. DONNELLEY PUBLISHING &                 ADVERTISING,
INC. (f/k/a Sprint             Publishing & Advertising, Inc.)       CENDON,
L.L.C.    
 
                   
By:
  /s/ Robert J. Bush       By:   /s/ Robert J. Bush    
 
                   
 
                    Name: Robert J. Bush       Name: Robert J. Bush    
 
                    Title: Vice President       Title: Manager    
 
                    R.H. DONNELLEY DIRECTORY COMPANY             (f/k/a Centel
Directory Company)                
 
                   
By:
  /s/ Robert J. Bush                
 
                   
 
                    Name: Robert J. Bush                
 
                    Title: Vice President                
 
                    EMBARQ PARENT:                
 
                    EMBARQ CORPORATION                
 
                   
By:
  /s/ Michael B. Fuller                
 
                   
 
                    Name: Michael B. Fuller                
 
                    Title: Chief Operating Officer                

[Subscriber Listings Agreement]

 



--------------------------------------------------------------------------------



 



EMBARQ LEC:
EMBARQ MINNESOTA, INC.
EMBARQ FLORIDA, INC.
CAROLINA TELEPHONE & TELEGRAPH CO.
UNITED TELEPHONE — SOUTHEAST, INC.
UNITED TELEPHONE COMPANY OF THE CAROLINAS
UNITED TELEPHONE COMPANY OF SOUTHCENTRAL KANSAS
UNITED TELEPHONE COMPANY OF EASTERN KANSAS
UNITED TELEPHONE COMPANY OF KANSAS
EMBARQ MISSOURI, INC.
UNITED TELEPHONE COMPANY OF TEXAS, INC.
UNITED TELEPHONE COMPANY OF THE WEST
THE UNITED TELEPHONE COMPANY OF PENNSYLVANIA
UNITED TELEPHONE COMPANY OF NEW JERSEY, INC.
UNITED TELEPHONE COMPANY OF THE NORTHWEST
UNITED TELEPHONE COMPANY OF OHIO
UNITED TELEPHONE COMPANY OF INDIANA, INC.
CENTRAL TELEPHONE COMPANY
CENTRAL TELEPHONE COMPANY OF VIRGINIA
CENTRAL TELEPHONE COMPANY OF TEXAS
By: Michael B. Fuller
Name: Michael B. Fuller
Title: President

 